Name: Commission Regulation (EEC) No 507/82 of 3 March 1982 continuing the measures referred to in Regulation (EEC) No 1993/78 on measures to promote sales outside the Community of milk products of Community origin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 82 Official Journal of the European Communities No L 61 / 15 COMMISSION REGULATION (EEC) No 507/82 of 3 March 1982 continuing the measures referred to in Regulation (EEC) No 1993/78 on measures to promote sales outside the Community of milk products of Community origin in order to expand Community trade with the non ­ member countries concerned. 2. Measures liable to prejudice existing Community trade in milk products with the country concerned shall not be taken into consideration . 3. The measures referred to in paragraph 1 shall be eligible for financing only if they are begun after 31 March 1982 ; they shall be completed not later than 31 March 1984. 4. The time limit fixed in paragraph 3 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the Commission and proves that, due to exceptional circumstances beyond his control, he is unable to meet the deadline originally stipulated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 857/81 (2), and in particular Article 4 thereof, Whereas the sales promotion measures first carried out pursuant to Commission Regulation (EEC) No 1993/78 of 18 August 1978 concerning measures to develop the use and consumption of milk products of Community origin outside the Community through technical and/or commercial assistance (3), and conti ­ nued pursuant to Regulation (EEC) No 2937/79 (4), have proved an effective means of expanding the markets in milk products outside the Community ; whereas they should therefore be continued in the medium term ; Whereas the organizations possessing the necessary qualifications and experience should therefore be invited again to propose detailed programmes which these organizations would themselves carry out ; Whereas, as regards the other arrangements, most of the provisions of previous Regulations may be repeated, taking into account relevant experience gained ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 1 . The publicity and promotional measures referred to in Article 1 ( 1 ) : (a) shall be proposed by Community-based organiza ­ tions representing the dairy sector in one or more Member States or in the Community ; (b) shall be carried out as far as possible by the organi ­ zation which has made the proposal . In cases where this organization must use subcontractors, the proposal must contain a duly justified request for a derogation ; (c) must : HAS ADOPTED THIS REGULATION : Article 1  make use of the publicity media best suited to ensure maximum effectiveness for the measure undertaken,  take account of the particular conditions obtaining with regard to the marketing and consumption of milk and milk products from the Community on the market of the non ­ member country concerned,  be of a general nature and in particular not brand-orientated,  promote Community milk products (without mentioning the country or region of produc ­ tion) ; however, this condition shall not apply to products whose manufacture is typical of a specified area,  expand existing measures, but may not replace them. 1 . Under the terms of this Regulation, encourage ­ ment shall be given to measures to develop and improve the use and consumption of milk and milk products of Community origin outside the Commu ­ nity through publicity and sales promotion measures (') OJ No L 131 , 26. 5. 1977, p . 6. (2) OJ No L 90, 4. 4. 1981 , p . 16 . f) OJ No L 230, 22. 8 . 1978, p . 8 . (4) OJ No L 334, 28 . 12. 1979, p . 19 . No L 61 /16 Official Journal of the European Communities 4. 3. 82 (b) they are accompanied by an undertaking to comply with the provisions of this Regulation and the list of clauses and conditions referred to in Article 6. 2. The organizations implementing the measures must give suitable guarantees that the interests of exis ­ ting Community trade with the country or countries concerned will be safeguarded. 3 . Community financing shall be limited to 70 % of expenditure incurred by the measures under Article 1 ( 1 ) if proposals emanate from one or two Member States and 80 % if organizations from more than two Member States are involved in the measures. Article 5 Article 3 1 . After examination of the proposals by the Man ­ agement Committee for Milk and Milk Products, pursuant to Article 31 of Regulation (EEC) No 804/68, the Commission shall conclude contracts in respect of the measures referred to in Article 1 ( 1 ) with those parties whose proposals have been selected. Prior to the conclusion of a contract, the party concerned may be requested to supply additional information and/or details concerning its proposals. 2. The intervention agency shall inform each party concerned as soon as possible of the decision taken in respect of its proposal . Article 6 1 . The parties specified in Article 2 ( 1 ) shall be invited to transmit to the competent authority appointed by their Member State, hereinafter called 'the intervention agency', detailed proposals concer ­ ning the measures referred to in Article 1 (1 ). 2. The proposals shall reach the invervention agency concerned before 1 May 1982. 3. Further details for submission of proposals shall be as set out in the notice from the intervention agen ­ cies published in Official Journal of the European Communities No C 54 of 13 March 1981 , page 7. 4. Within 20 working days following expiry of the time limit laid down in paragraph 2, the intervention agency shall : (a) examine the proposals received and, where appro ­ priate, any supporting documents, as regards both form and substance ; (b) transmit them to the Commission, accompanied by a reasoned opinion . 1 . On acceptance of a proposal in accordance with Article 5, a list of clauses and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned. 2. The list of clauses and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details specified in Article 4 ( 1 ) or make references to them ; and (b) supplement these details, where necessary, by addi ­ tional conditions arising from the application of the second subparagraph of Article 5 ( 1 ). 3 . The Commission shall forward a copy of the contract and of the list of clauses and conditions to the intervention agency responsible for ensuring compli ­ ance with the agreed conditions by means of on-the ­ spot checks within the Community. Article 4 1 . Proposals shall include : Article 7 (a) the name and address of the party concerned ; (b) all details concerning the measures proposed, indi ­ cating the time required for completion, the expected results and any third parties which may be involved ; (c) the net price asked for carrying out these measures, expressed in the currency of the Member State on whose territory the party concerned is established, giving an itemized breakdown of this amount and showing the corresponding financing plan ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a) or (b)) ; (e) the most recent report available on the party's activities. 2. Proposals shall be valid only where : (a) they are submitted by a party fulfilling the condi ­ tions laid down in Article 2 ( 1 ) and (2) ; 1 . The intervention agency concerned shall pay to the party in question, in accordance with the choice expressed in its proposal , either : (a) within six weeks of the date of signature of the contract and the list of terms and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at four-monthly intervals, four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution, the first such instalment being paid within six weeks of the date of signature of the contract and the list of clauses and conditions. 4. 3 . 82 Official Journal of the European Communities No L 61 /17 submission of the report referred to in Article 8 , and on condition that securities equal to the total amount of the Community contribution, plus 10%, have been lodged ; and (c) the intervention agency establishing that the party concerned or any third party named in the contract has paid his own contribution for the purposes laid down. 4. To the extent that the conditions set out in para ­ graph 3 are not fulfilled, securities shall be forfeit. In this event, the amount in question shall be deducted from expenditure declared to the European Agricul ­ tural Guidance and Guarantee Fund, Guarantee Section, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. However, while a contract is being performed, the intervention agency may :  defer payment of an instalment where it finds, in particular during the checks referred to in Article 6 (3), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure,  in exceptional cases advance payment of an instal ­ ment with the Commission's prior agreement, where the party concerned proves that he must incur a substantial part of the expenditure at a date found to be significantly earlier than that laid down for payment of the Community contribution towards the said expenditure. 2. The payment of each instalment shall be subject to the lodging with the intervention agency of a secu ­ rity equal to the amount of the instalment, plus 10 %. 3 . The release of securities and payments of the balance by the intervention agency shall be subject to : (a) confirmation by the intervention agency that the party concerned has fulfilled its obligations as laid down in the contract and list of clauses and condi ­ tions ; (b) the transmission to the Commission and to the intervention agency of the report referred to in Article 8 ( 1 ) and verification of the details contained in this report by the intervention agency. , However, at the properly justified request of the interested party, the remainder can be released after the measure has been completed, and after Article 8 Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the interven ­ tion agency concerned, within three months after completion of the measure in question, and in any case before 1 July 1984, a report on the utilization of the Community funds allocated and on the results of the measure, and in particular concerning the evolu ­ tion of the sales of Community milk and milk products. At the same time the party responsible shall submit to the Commission the part of the report covering the results of the measure in question . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1982. For the Commission Poul DALSAGER Member of the Commission \